Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 1 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 2 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 3 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 4 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 5 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 6 of 7
Case 19-21382-tnw   Doc 21   Filed 01/08/20 Entered 01/08/20 12:51:34   Desc Main
                             Document     Page 7 of 7
